PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/822,246
Filing Date: 27 Nov 2017
Appellant(s): Adika et al.



__________________
Daniel Gross
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated on September 17, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Beginning on page 17 of the appeal brief (hereinafter, “The brief”) Appellant argues the following issues which are accordingly addressed below:

WHETHER CLAIMS 1-21 ARE UNPATENTABLE UNDER 35 U.S.C. § 112(A)
A.1.	With respect to Claims 1 and 18-20
Appellant argues that "the feature of "an edit page that is navigatable from the webpage/application page" of Claims 1 and 18-20 does not contradict or conflict in any way with the cited description" and "the feature of "wherein the website/application is not configured to enable any client to edit the one or more corresponding values at the webpage/application page" of Claims 1 and 18-20 does not contradict or conflict in any way with the cited description" [The brief, pages 20-23].
In response, examiner respectfully disagrees.  Claims 1 and 18-20 are rejected under 35 U.S.C. § 112(A) is caused by the combination of these two features with another feature "the edit page and the webpage/application page are different pages of the web site" (see Pages 3-4 in the Office Action dated on 09/17/2020).  … The process 100 allows editing the attribute(s) directly in a current page in which the attributes may be displayed through the GUI in a non-editable area … Using the Editing GUI element rendered in the non-editable area, the user may avoid the need to navigate to another page of the application in which the attribute(s) may be edited through an editable area … the editing GUI element may be presented to the user in the non-editable area … to allow the user to edit the attribute(s) of the data record(s) indicated by the GUI element(s) without leaving the current page, i.e., without navigating to another page typically displayed for editing the attribute(s) values".  Paragraph [0064] of the Present Application recites: "… the quick edit module 214 may render, in the read-only area of the current page, an editing GUI element associated with one or more of the selected GUI element(s). This may allow the user 250 to edit the data record(s) attribute(s) value presented through the selected GUI element(s) directly in the current page without navigating to one or more editing pages in which the data record(s) may typically be edited … ".  However, claims recite features "an edit page that is navigatable from the webpage/application page" and "the edit page and the webpage/application page are different pages of the web site", which are features "navigate to another page" and "navigating to one or more editing pages" that need to be avoided/prevented as emphasized above in Paragraphs [0043] and [0064] of the Present Application.  Also, the feature of "wherein the website/application is not configured to enable any client to edit the one or more corresponding values at the webpage/application page" cited in the claims is also different to "allow(s) … editing/edit … directly in the current page … in non-editable area" as disclosed in Paragraphs [0043] and [0064] of the Present 
Appellant further argues that "the Examiner refers to language that is clearly optional" [The brief, pages 23-24].
In response, examiner respectfully disagrees.  The phases "… edit … without navigating to additional/other webpage(s)", "… reduce and/or eliminate the need for the user to navigate to other one or more pages and/or webpages to explore the editing …", and other similar phases are described throughout the whole specification of the Present Application (see Paragraphs [0005]-[0007], [0014], [0020]-[0023], [0033], [0035], [0043], [0064], and [0074]).  Therefore, the language referred here is clearly not optional.  The only places described in the specification of the Present Application that is close to claims cited feature "navigating to edit page which is different from webpage" are (1) admitted prior arts described in Paragraph [0032] of the Present Application: "In order to perform one or more editing (manipulation) operations … the user typically needs to navigate to one or more edit pages of the application" and Paragraph [0035] of the Present Application: "… the user typically needs to navigate to one or more edit pages of the application in order to perform editing operations.  This may be time consuming as the user may need to … navigate through them in order to accomplish the editing operation(s) …"; and (2) in Paragraph [0059] of the Present Application: "the quick edit module 214 may open one or more additional sessions associated with the identified GUI element(s) (for example, a new navigation window with the web browser 212A). In the new navigation window, the quick edit module 214 may navigate to one or more additional pages of the application 210 in which the attributes of the respective data record(s) presented through the identified GUI element(s) may be edited in order to explore the attributes, in particular the editing characteristics of the attribute(s) … Optionally, the quick edit module 214 initiates one or more of the additional session(s) to extract the identifier information in a hidden area of the GUI such that the session(s), i.e., the additional interaction window(s) are not visible to the user 250" and Paragraph [0078] of the Present Application: "… the quick edit module 214 may launch a new navigation window of the web browser 212A to navigate to an update page in which the application 210 enables editing of a value of the certain attribute presented through, for example, a table entry GUI element." ; i.e., the additional pages/windows (visible or invisible to user) navigated/opened for editing contain the same information/content presented in the non-editable webpage.  However, claims recite the feature "wherein the edit page and the webpage are different pages of the website", which can include the feature "different pages of the website with different content/information" that are not described in the specification of the Present Application.  Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In summary, throughout the whole specification of the Present Application, the core invention of the Present Application is to "provide an immediate user interface, via the Editing GUI element, allowing the user to edit the editable GUI elements identified in the user context directly from the high level view (which is typically a non-editable area) of the application without leaving the page to navigate to the edit page(s) of the application" (see Paragraph [0035] of the Present Application), which is different to the cited features "an edit page that is navigatable from the webpage/application page", "the edit page and the webpage/application page are different pages of the web site", and "wherein the website/application is not configured to enable any client to edit the one or more corresponding values at the webpage/application page" in the claims.

A.2.	With respect to Claim 4
Appellant argues that "… the claim language was misinterpreted by the Examiner … This language does not claim that the characteristics, such as location, of the editing GUI element are not defined based on the webpage, as asserted by the Examiner" [The brief, pages 24-25].
In response, examiner respectfully disagrees.  The definition of "defined by" can be interpolated as "defined via/through" (see definition of "by" in https://www.merriam-webster.com/dictionary/by or https://dictionary.cambridge.org/us/dictionary/english/by).  As described above in response to arguments presented in section A.1., the edit page and webpage contain the same content/information before user making any changes.  Hence, even though the edit page/the editing GUI element is provided by a software module, but it is not fully independent from the webpage because the content/information to be edited in the edit page/the editing GUI element is come from the webpage in addition to the location of the editing GUI element to be displayed is depended on the webpage. Therefore, The claim(s) contains subject matter "the editing GUI element is not defined by the webpage" which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Appellant further argues that "the Examiner refers to language that is clearly optional" [The brief, page 25].
In response, examiner respectfully disagrees.  As noted above, throughout the whole specification of the Present Application, the content/information to be edited in the edit page/the editing GUI element is always dependent on the webpage in addition to the location of the editing GUI element to be displayed is depended on the webpage.  Therefore, the language referred here is clearly not optional.
In summary, throughout the whole specification of the Present Application, in addition to the location of the editing GUI element to be displayed is depended on the webpage, the content/information to be edited in the edit page/the editing GUI element is always dependent on the webpage, which is different to the cited feature "the editing GUI element is not defined by the webpage".

A.3.	With respect to Claim 11
Appellant argues that "these descriptions fully correspond to the feature of Claim 11 "marking the non-editable GUI element in case the value of the attribute complies with at least one conditional rule", which describes that in addition to rendering a quick edit module over the page, also other marks or elements can be rendered or placed over the non-editable portion of the page" [The brief, pages 25-27].
In response, examiner respectfully disagrees.    The only place described in the specification of the Present Application that is close to claim cited feature "marking the non-editable GUI element in case the value of the attribute complies with at least one conditional rule" is in Paragraph [0062] of the Present Application: "the quick edit module 214 marks one or more of the identified GUI elements in case the value of one or more of the attributes comply with one or more conditional rules, for example, exceed a pre-defined value, equal a certain value and/or the like".  However, "the identified GUI element can be edited" is described throughout the specification of the Present Application.  For example, Paragraph [0032]: "the identified GUI element(s) are further analyzed to identify one or more editing characteristics of a data record represented by each of the identified GUI elements, for example, whether the data record is editable, which of the data record's attribute(s) may be edited and what user access permission applies to each editing operation", Paragraph [0043]: "… the identified GUI elements to describe the editable attributes associated with each data record …", and Paragraphs [0059]-[0061]: "… the identified GUI element(s) may be edited in order to explore the attributes …"; "… assign for one or more of the identified GUI elements an event handler … The assigned event handler may later be invoked for editing the respective GUI element(s) …"; and "… marks one or more of the identified GUI elements that present data records and/or attribute(s) that may be edited … in order to indicate to the user 250 which of the identified GUI elements are editable ".  Since "the identified GUI element" described in Paragraph [0062] of the Present Application can be editable, therefore, the claim(s) contains subject matter "marking the non-editable GUI element in case the value of the attribute complies with at least one conditional rule " 
Also, if "the identified GUI element" is assumed to be equivalent to "the non-editable GUI element", the cited feature "analyzing, at the client terminal, a content of the non-editable area of the webpage to identify the non-editable GUI element in the non-editable area" in its based claim will be inconsistent with or different to Paragraph [0032] of the Present Application: "The user context which is the content presented in the application page is first parsed to identify the GUI element(s) present in the user context. The identified GUI element(s) are further analyzed to identify one or more editing characteristics of a data record represented by each of the identified GUI elements, for example, whether the data record is editable, which of the data record's attribute(s) may be edited and what user access permission applies to each editing operation. Furthermore, the GUI elements presenting editable data records may be marked to indicate to the user which of the respective data records is editable" because "the identified GUI elements" here is all the GUI elements identified (either for editable or non-editable data records) that are presented in the application/web page as described in Paragraph [0032] of the Present Application and "the identified GUI elements" is further analyzed in order to be marked as editable or non-editable GUI elements.  Therefore, the recited "non-editable GUI element" in claims will be more proper to interpret/re-phase as "non-editing GUI element" (i.e., GUI elements not currently selected for editing) in all claims.
Appellant further argues that "the Examiner refers to language that is clearly optional" [The brief, pages 27-28].
In response, examiner respectfully disagrees.  As noted above, throughout the whole specification of the Present Application, "the identified GUI element" described in Paragraph [0062] of the Present Application can be marked as editable.  Therefore, the language referred here is clearly not optional.
In summary, throughout the whole specification of the Present Application, "the identified GUI element" can be marked as editable. Therefore, "marking the identified GUI element in case the value of the attribute complies with at least one conditional rule" described in the Paragraph [0062] of the Present Application is different to the cited features "marking the non-editable GUI element in case the value of the attribute complies with at least one conditional rule".

WHETHER CLAIMS 1-21 ARE UNPATENTABLE UNDER 35 U.S.C. § 112(B)
B.1.	With respect to Claims 1 and 18-20
Appellant argues that "… the Examiner has misinterpreted the claim language … the language of Claim 1 merely recites that the website is not configured to enable any client to edit the values at the webpage, not that all entities in the world are not configured to enable any client to edit the values, as asserted by the Examiner  " [The brief, pages 28-29].
In response, examiner respectfully disagrees.  As described above in response to arguments presented in section A.1., throughout the whole specification of the Present application, the system of the Present application allows users to edit the directly in a current page in which the attributes may be displayed through the GUI in a non-editable area by rendering the Editing GUI element in the no-editable area without navigating to another page (e.g., Paragraph [0043] of Present Application).  Therefore, the claims cited feature "wherein the editing GUI element is rendered in a location of the non-editable GUI element, whereby rendering the editing GUI element over the non-editable GUI element" indicates (1) the webpage and the edit page are the same page; (2) the website is configured to enable a client to edit values present at the webpage because users can edit the attribute(s) present in the webpage (current page) directly without navigating to another page by rendering the editing GUI element over the GUI of the webpage (current page).  Therefore, this feature is conflicted to other cited features "wherein the website is not configured to enable any client to edit the one or more corresponding values at the webpage, wherein the edit page and the webpage are different pages of the website" in the claims.
In summary, according to the specification of Present Application, cited feature "wherein the editing GUI element is rendered in a location of the non-editable GUI element, whereby rendering the editing GUI element over the non-editable GUI element" is conflicted to other cited features "wherein the website is not configured to enable any client to edit the one or more corresponding values at the webpage, wherein the edit page and the webpage are different pages of the website" in the claims.

B.2.	With respect to Claim 4
Appellant argues that "… the language of Claim 4 merely recites that the editing GUI element is not defined by the webpage, as it is provided by a software module that is independent from the webpage and the web browser, and is not associated with the webpage owner. This means that the backend or source code of the website does not define or generate the editing GUI element. However, the recited claim language does not claim that the editing GUI element is not defined based on the webpage, as asserted by the Examiner." [The brief, pages 29-30].
In response, examiner respectfully disagrees.  As noted in section A.2., the definition of "defined by" can be interpolated as "defined via/through" (see definition of "by" in https://www.merriam-webster.com/dictionary/by or https://dictionary.cambridge.org/us/dictionary/english/by).  Even though the edit page/the editing GUI element is provided by a software module, but it is not fully independent from the webpage because the content/information to be edited in the edit page/the editing GUI element is come from the webpage in addition to the display location of the editing GUI element is depended on the corresponding GUI element in the webpage. Therefore, the claim cited feature "the editing GUI element is not defined by the webpage" is conflicted with cited features "wherein the webpage defines a non-editable GUI element …" and "wherein the editing GUI element is rendered in a location of the non-editable GUI element, whereby rendering the editing GUI element over the non-editable GUI element" in its based claim.
In summary, since the editing GUI element is rendered in a location of the non-editable GUI element defined by the webpage as cited in the based claim, it is impossible that the editing GUI element is not defined by/via/through the webpage as recited in the claim.

With respect to Claim 7
Appellant argues that "The editing GUI element is rendered on the webpage, not on the edit page, and therefore navigating automatically to the edit page has not already occurred when rendering an editing GUI element to be displayed over the webpage, in contrary to the Examiner's contention". [The brief, pages 30-31].
	In response, examiner respectfully disagrees.  The based claim recites "in response to identifying, at the client terminal, that the user selected the non-editable GUI element in the non-editable area of the webpage, rendering, by a software module that is independent from the webpage and the web browser, an editing GUI element for editing the value without manually navigating to the edit page, wherein the editing GUI element is rendered in a location of the non-editable GUI element, whereby rendering the editing GUI element over the non-editable GUI element" indicating in response to the user select the GUI element in the non-editable area of the webpage, rendering an editing GUI element for editing the value with automatically navigating to the edit page, which is also consistent with the specification in Paragraph [0059] of the Present Application; i.e., in response to a request by the user to edit a particular content in the webpage (the first user interaction), a new navigation window is opened to explore the attributes of the particular content.  Therefore, before user making any changes (further user interactions) in the particular content, automatically navigating to the edit page has already occurred when the user select which content (the first user interaction) in the webpage to be edited as recited in the based claim as well as in the specification.  Therefore, this limitation in the based claim is conflict with the cited feature "wherein the instructions are forwarded to the server by navigating automatically to the edit page and updating the value in the edit page …" because automatically navigating to the edit page has already occurred when the user select which content in the webpage to be edited, it is impossible the instructions to update the value are forwarded to the server by navigating automatically to the edit page.   Appellant appears to misinterpret "update page" for updating data described in Paragraph [0078] of the Present Application as "edit page" for editing data described in Paragraph [0059] of the Present Application.
	In summary, since automatically navigating to the edit page has already occurred when the user select which content in the webpage to be edited as recited in the based claim, it is impossible the instructions to update the value are forwarded to the server by navigating automatically to the edit page as recited in the claim.

B.4.	With respect to Claims 18 and 19
Appellant argues that "The editing GUI element is rendered on the webpage, not on the edit page, and therefore navigating automatically to the edit page has not already occurred when rendering an editing GUI element to be displayed over the webpage, in contrary to the Examiner's contention". [The brief, pages 31-32].
In response, examiner respectfully disagrees.  These claim recites "in response to identifying the user selection, to: render an editing GUI element for editing the value without manually navigating to the edit page, wherein the editing GUI element is rendered in a location of the non-editable GUI element, whereby rendering the editing GUI element over the non-editable GUI element" indicating in response to the user select the GUI element in the non-editable area of the webpage, rendering an editing GUI element for editing the value with automatically navigating to the edit page, which automatically emulate a user interaction with the web browser according to the user input as received from the user through the editing GUI element, wherein the user interaction that is automatically emulated comprises navigating to the edit page and utilizing the user input to update the value of the attribute through the edit page …" because automatically navigating to the edit page has already occurred when the user select which content in the webpage (the first user interaction) to be edited before making any changes (further user interactions) in the selected content, it is impossible emulating the second user interaction (user input for making changes in the selected content) comprising navigating to the edit page.  Appellant appears to misinterpret "update page" for updating data described in Paragraph [0078] of the Present Application as "edit page" for editing data described in Paragraph [0059] of the Present Application.
In summary, since automatically navigating to the edit page has already occurred when the user select which content in the webpage (the first user interaction) to be edited as recited in these claims, it is impossible emulating the second user 

WHETHER CLAIMS 1-21 ARE UNPATENTABLE UNDER 35 U.S.C. § 103
C.1.	With respect to Claims 1 and 18-20
Argument 1: Appellant argues that "the combination of Ries and Scott fails to teach or suggest a website including a webpage and an edit page that is navigatable from the webpage, wherein one or more values of a data record are presented for a read-only view in the webpage and are presented for editing in the edit page, wherein the edit page and the webpage are different pages of the website". [The brief, pages 38-41].
In response, examiner respectfully disagrees.  Ries discloses in FIG. 1 and ¶ [0050]-[0053]: Upon receiving web pages requested from client workstations 132/134 (non-editing client) and 140 (editing client) over the network 146 through the use of a browser or client application, web servers 102 and 110 using web server software 104 and 112/114 to access a file system 106 that stores the web page or pages 108 (or access a remote file system 130 resident on a data server 126 over the network 146) and a file system 116 including dynamically generate web pages 118 by retrieving data from a local database 120 or from a database 128 located on a remote data server 126 from over the network.  Ries also discloses in FIG. 1 with ¶ [0054]-[0056]: "… non-editing 132 clients use browser software (not pictured) to render web pages provided by web server software 104 and 114 using static and dynamic processes.  An editing client 140, however, is provided with editing logic and data 144 that enables functionality to the backend application logic may reside on a dedicated server 136 or may be maintained on a web server 110 that is providing web pages to requesting clients", and "… the backend application logic 138 or 124 transmits editing logic and data (“edit mode”) 144 that is run within the browser application and used to allow web pages to be edited directly within the browser application 142.  Edit mode 144 comprises a content frame and triggers the content frame to request and render the home page for the web site.  An editing client 140 may request web pages from a web server 104 and 114 like any other non-editing client 134 according to one or more of the manners described above".  That is, Ries disclose web servers 102/110 (web site) include webpages delivered to both non-editing clients 132 and editing clients 140 upon request through the use of a browser or client application.  Web servers 110 (website) also include editing logic and data (“edit mode”) 144 (edit page) transmitted by the backend application logic 124 (maintained on web servers 110 – website) only to editing clients 140 upon request through the use of a browser or client application.
Ries further discloses in FIGS. 1-2 with ¶ [0059]-[0061]: "… backend application logic resides on a server, which may also be the server providing the web pages … Backend application logic is herein referred to as the edit brain 202.  Edit brain comprises a number of server-side application components 204, 206, 208, 210 and data stores 212, 214, 216, 218 to securely provide editing clients with the ability to edit web pages within a browser application … The edit mode components are delivered to the editing client and executed within the browser application … the dynamic dialog brain process 210 is also provided to allow the edit brain 202 to dynamically generate dialog boxes, which are presented to an editing client by edit mode 222 for the manipulation of data …", ¶ [0066]-[0067]: "Edit mode 222 (i.e., editing logic and data 144) comprises … GUI 224, processing 246, and the content frame 232 … the GUI components 224 of edit mode 222 also include a set of off-screen hidden elements 228.  Hidden elements 228 are graphical controls that are not displayed until they are required by the editing client, typically in response to the occurrence of a given type of action … The hidden dialog frame 230 is a container used to display GUI elements that are requested from the edit brain 202 during the editing process, e.g., a dialog dynamically generated by the dynamic dialog brain 210.  These elements 230 can exchange data with the edit brain 202 without unloading edit mode 222 from the browser application's memory space ", ¶ [0069]: "Processing application logic and data 246 also comprises … hidden save frame 244 is provided in order to exchange edit data between edit mode 222 and the edit brain 202 without unloading edit mode 222 from the browser application's memory space", ¶ [0070]: "… the content frame 232 operates to present web pages for interacting, browsing, viewing and editing, which is performed directly within the content frame 232.  When the edit mode assembler 206 delivers edit mode 222 to the editing client, the content frame is initially blank … with edit mode triggering the content frame to retrieve the start page.  As the editing client navigates to other web pages comprising the web site, each web page is rendered by the browser application and presented within the content frame 232 as per a non-editing client's use of the web site ", 408/412 [Wingdings font/0xE0] 410 in FIG. 4 with ¶ [0077]-[0078]: ".. edit mode triggers a request from the content frame to retrieve the start page from the web site, step 408 … the given web page from the web site is loaded into the content frame, and edit mode a browse command is received from the editing client, step 410, for example, the editing client selects a hyperlink from a page, program flow is directed to step 412 where the browser application responds to the specific navigation control that is selected ", and FIG. 11 with ¶ [0104]: "… The particular dialog presented in FIG. 11 allows for modification of a record in a database containing a URL, title, and archive flag".  That is, edit mode components/edit mode/editing logic and data 222/144 (including the content frame 232 which is initially blank and retrieve data from webpages with edit mode triggering (NOTE: the content frame 232 in Ries is equivalent to the editing surface 208A in BAILEY, see Page 30 of the Office Action dated on 09/17/2020), the hidden elements 228 that are not displayed until responding to a given type of action (e.g., clicking Edit Mode 906 in FIG. 9 to navigate to FIG. 10), the hidden dialog frame 230 which is dynamically generated during the editing process (equivalent to "additional interaction window(s) are not visible to the user 250" described in Paragraph [0059] of the Present Application), and hidden save frame 244 to exchange data with edit brain 202 (equivalent to "a new navigation window of the web browser 212A to navigate to an update page" described in Paragraph [0078] of the Present Application) – edit page is provided from backend application logic and data/edit brain 124/202 resides on a server (website), which may also be the server (website) providing the web pages.  Since web pages are provided from webpages/files 108/118 of web servers 102/110 (website) and edit pages (edit mode components) are provided from backend application logic and data 124/138 of web server 110/dedicated server 136 as shown in FIG. 1 of Ries, webpage and edit page are different pages of the web servers 102/110 (website).  Also, the definition of "navigate" according to move around a website or computer screen, or between websites or screens" when using in internet & telecoms fields.  Therefore, by clicking Edit Mode 906, screen is changed from FIG. 9 to FIG. 10 is considered as navigating from FIG. 9 to FIG. 10.  In other words, a website (102/110/136 in FIG. 1) including a webpage (108/118 in FIG.1) and edit page (including content frame 232 with blank content, hidden elements 228, hidden dialog frame 230, and hidden save frame 244 in FIG. 2) that is navigatable from webpage (by a browse command to retrieve corresponding data from webpage to content frame 232 and by clicking Edit Mode 906 in FIG. 9 to display hidden elements 228 as shown in FIG. 10; with additional user input during editing process, hidden dialog frame 230 is dynamically generated, and using hidden save frame 244 to update corresponding data to website), wherein one or more values of a data record are presented for a read-only view in the webpage (FIG. 9) and are presented for editing in the edit page (FIG. 10), wherein the edit page (blank content frame 232, hidden elements 228, hidden dialog frame 230, and hidden save frame 244 in FIG. 2) and the webpage (108/118 in FIG. 1) are different pages of the website (102/110/136).
In summary, Ries discloses web servers 102/110/136 (web site) provide web pages 108/118 to non-editing client 132 and editing client 140, and provide edit page (blank content frame 232, hidden elements 228, hidden dialog frame 230, and hidden save frame 244) from edit brain 202/backend application logic and data 124 to editing client 140 when receiving requests through the use of a browser or client application.  Therefore, Ries DOES disclose "a website including a webpage and an edit page that is navigatable from the webpage, wherein one or more values of a data record are presented for a read-only view in the webpage and are presented for editing in the edit page, wherein the edit page and the webpage are different pages of the website" as recited in these claims.

Argument 2: Appellant argues that the combination of Ries and Scott fails to teach or suggest "analyzing, at the client terminal, a content of the non-editable area of the webpage to identify the non-editable GUI element in the non-editable area; based on said analyzing, extracting identifier information of the non-editable GUI element, wherein the non-editable GUI element is configured to display the value of the attribute of the data record based on an extraction of the data record from a database according to the identifier information". [The brief, pages 41-45].
In response, examiner respectfully disagrees.  As described above in response to Argument 1, Ries discloses in FIG. 2 with ¶ [0056], [0067], and [0070] that with edit mode triggering (e.g., a browse command), the content frame 232 (initially blank) to retrieve/request and render webpage of the website and display hidden elements 228 as shown in FIG. 10 by clicking Edit Mode 906 in FIG. 9.  Ries also discloses in FIG. 1 with ¶ [0057]: "… When the editing client 140 instructs edit mode 144 to enable the editing functionality of the present invention, edit mode 144 examines the received web page to identify each of the hooks contained therein ….", FIG. 2 with ¶ [0069]: "Processing application logic and data 246 comprises one or more scripts 242 … Example scripts include … a transform script that identifies hooks within a web page and transforms the web page to indicate editable portions within the web page …", 418 [Wingdings font/0xE0] 420 [Wingdings font/0xE0] 422 [Wingdings font/0xE0] 426 in FIG. 4 with [0079] "… an editing client selects a control Edit mode analyzes or parses the web page loaded in the content frame to detect the presence of hooks within the web page, step 420", and 608 [Wingdings font/0xE0] 610 [Wingdings font/0xE0] 612 [Wingdings font/0xE0] 614 in FIG. 6 with ¶ [0085]-[0086]:"… Selected software components of edit mode issue a request to the content frame, triggering the content frame to issue a request to the web site for the web site's starting web page, step 608 … With edit mode installed in memory and the web site’s starting web page loaded in the content frame, the editing client is free to browse the web site as would any non-editing client in a manner well known to those of skill in the art, step 610 … In response to enabling the editing functionality, step 612, edit mode analyzes the web page displayed by the content frame and, based on the presence of hooks encapsulating portions of the web page, visually transforms the web page to reveal an editing interface, thereby displaying editing controls based on the hooks, Step 614".  That is, although hooks are defined/created/inserted/set by web page author or web site administrator to indicate the editable and non-editable areas of the web page according to the fact by a designer of an overall site or administrator dedicated to the purpose, e.g., security details including different access permission with different hook types (Ries, ¶ [0062] and [0072]-[0073], [0075], [0090], and APPENDIX A in Page 11), edit mode/editing logic and data 222/144 in client side (editing client 140) also examines and analyzes all contents of a web page (FIG. 9) loaded in the content frame 232 to identify/detect the presence of hooks within the web page to visually indicate/reveal the editable (data encapsulated by hooks, e.g., 1006 and current content heading "About Our Firm" with an editing interface in FIG. 10) and non-editable areas (data not encapsulated by by the transform scripts 240 included in processing application logic and data 246 after step 418/612 activating/enabling edit functionality.  This is equivalent to Paragraph [0032] of the Present Application: "The user context which is the content presented in the application page is first parsed to identify the GUI element(s) present in the user context. The identified GUI element(s) are further analyzed to identify one or more editing characteristics of a data record represented by each of the identified GUI elements, for example, whether the data record is editable, which of the data record's attribute(s) may be edited and what user access permission applies to each editing operation. Furthermore, the GUI elements presenting editable data records may be marked to indicate to the user which of the respective data records is editable".  Therefore, Ries DOES discloses analyzing, at the client terminal (by edit mode/editing logic and data 222/144 in client side), a content of the non-editable area of the webpage (all the contents presented in FIG. 9 loaded into content frame before activating/enabling Edit Mode 906 in FIG. 9) to identify the non-editable GUI element in the non-editable area (data not encapsulated by hooks, e.g., company logo/image and links to different content headings with a non-editing interface in FIG. 10)" as recited in these claims.
In addition to using hooks as an identifier to identify editable content/data (e.g., data encapsulated by comment delimiter <!—") and non-editable content/data (e.g., data not encapsulated by comment delimiter <!—"), Ries also discloses in ¶ [0063]-[0065] with Tables 1-3 that other identifiers to identify different types of GUI elements to based on said analyzing, extracting identifier information of the non-editable GUI element (analyzing all contents of the webpage being loaded into the content frame 232 to identify data encapsulated by <b> … </b>, <font color> … </font>, <p> … </p>, and <a> … </a> before displaying in FIG. 9), wherein the non-editable GUI element is configured to display the value of the attribute of the data record based on an extraction of the data record from a database according to the identifier information (according to identifier information indicating which data retrieved from database 120/128 are encapsulated by <b> … </b>,  <font color> … </font>, <p> … </p> or </br>, <a> … 
	In summary, Ries discloses edit mode/editing logic and data 222/144 in client side/editing client 140 examines and analyzes all contents of a webpage (908 in FIG. 9) loaded in the content frame 232 in response to a browse command requested (e.g., request a home page of a web site) in editing clients 140 to identify GUI elements such as which data to be displayed in bold, which data to be displayed in a specified color, which data to be displayed in a paragraph, which data to displayed as a hyperlink, etc. before FIG. 9 is displayed.  Ries also discloses edit mode/editing logic and data 222/144 in client side/editing client 140 further examines and analyzes all contents of a webpage (i.e., the identify GUI elements displayed in FIG. 9) loaded in the content frame 232 in response to activating/enabling edit mode (906 in FIG. 9) to identify which data are encapsulated by hook delimiter to be displayed in editing interface and which data are not encapsulated by hook delimiter to be displayed in non-editing interface before FIG. 10 is displayed.  Therefore, Ries DOES teach or suggest "analyzing, at the client terminal, a content of the non-editable area of the webpage to identify the non-editable GUI element in the non-editable area; based on said analyzing, extracting identifier information of the non-editable GUI element, wherein the non-editable GUI element is configured to display the value of the attribute of the data record based on an extraction of the data record from a database according to the identifier information".

Argument 3: Appellant argues that the combination of Ries and Scott fails to teach or suggest "in response to identifying, at the client terminal, that the user selected the non-editable GUI element in the non-editable area of the webpage, rendering, by a software module that is independent from the webpage and the web browser, an editing GUI element for editing the value without manually navigating to the edit page, wherein the editing GUI element is rendered in a location of the non-editable GUI element, whereby rendering the editing GUI element over the non-editable GUI element ". [The brief, pages 45-50].
In response, examiner respectfully disagrees.  As described above in response to Arguments 1-2, Ries disclose (1) in response to a browse command requested (e.g., request a home page of a web site) in editing clients 140, edit mode/editing logic and data 222/144 identify which data to be displayed in bold GUI element, a font/color GUI element, in a paragraph GUI element, and/or a hyperlink GUI element before FIG. 9 is rendered via the content frame 232 (Ries, FIGS. 1-2 with ¶ [0056] and [0070], 408/412 [Wingdings font/0xE0] 410 in FIG. 4 with ¶ [0077]-[0078], 608 [Wingdings font/0xE0] 610 in FIG. 6 with ¶ [0085]-[0086], and Tables 1-3 in ¶ [0063]-[0065]); (2) in response to activating/enabling edit mode by clicking on a GUI control element 906 displayed in FIG. 9, edit mode/editing logic and data 222/144 in client side/editing client 140 further analyzes these identified non-editing GUI elements displayed in 908 of FIG. 9 to identify which of these identified non-editing GUI elements displayed in 908 of FIG. 9 are editable or non-editable areas of the page 908 via hooks before rendering editing interface/hidden elements 228/editing GUI elements (dotted lines around area 1006 and current content heading "About Our Firm" shown in FIG. 10, or highlighting text with further user interaction shown in FIG. 10) over the same location of the identified corresponding non-editing GUI elements displayed in 908 of FIG. 9 via GUI components 224 and transform script 240 in response to identifying, at the client terminal, that the user selected a control GUI element displayed in the web browser/application (detecting the user selects a checkbox 906 in FIG. 9), rendering, by a software module (software components of edit mode 222/144, e.g., hidden elements 228, hidden dialog frame 230, and transform script 240) that is independent from the webpage and the web browser (software components of edit mode 222/144 are delivered by edit brain 202/backend application logic and data 124/138 which is independent/different to web page 108/118 provided from web server 102/110 and browser software executed in any clients 132/140), an editing GUI element for editing the value with manually navigating to the edit page, wherein the editing GUI element is rendered in a location of the non-editable GUI element, whereby rendering the editing GUI element over the non-editable GUI element (in response to user selecting the checkbox 906 in FIG. 9, FIG. 10 is manually navigated from FIG. 9 by rendering editing GUI element/hidden elements 228, e.g., dotted lines 1006 and highlighting text 1008 displayed in FIG. 10, over the same location of the identified corresponding non-editing GUI elements displayed in 908 of the non-editing GUI element" 908 in FIG. 9 as the recited "non-editable GUI element" (see also in response to arguments in section A.3.).
The difference between Ries and the claimed invention is in response to identifying that the user selected the non-editable GUI element in the non-editable area of the webpage, rendering an editing GUI element for editing the value without manually navigating to the edit page; i.e., in response to identifying that the user selected the non-editing GUI element corresponding to the value displayed in the non-editable area of the webpage (instead of the user selecting a checkbox control 906 in FIG. 9 of Ries), rendering an editing GUI element for editing the value with automatically navigating to edit page (instead of rendering editing GUI elements, e.g., dotted lines in FIG. 10 of Ries, over the same location of non-editing GUI elements corresponding to any editable values displayed in FIG.9 of Ries with manually navigate from FIG. 9 to FIG. 10 by selecting a control GUI element of the browser).  Scott provide remedies this deficiency in FIGS. 1-2 of Chapter 1 on Pages 4-5 that (1) the first figure in FIGS. 1-2 of Scott is similar to a state in FIG. 9 of Ries without checkbox 906, wherein the web page is displayed in non-editing state with less cluttering in the interface of Scott; (2) the second figure in FIGS. 1-2 of Scott is similar to a state for identifying and indicating which data/values displayed in non-editing state of the web page are editable or not in Ries (i.e., after selecting checkbox 906 in FIG. 9 of Ries and before selecting which text to be edited), wherein Scott utilizing a tool-tip to indicate whether a value is editable or not when mouse hover on the value/text displayed in non-editing state; and (3) the third a edit box is switched into view under the highlighted tile text (the third figure in FIGS. 1-2 of Scott – edit page with edit box and highlighted text) without manually navigating to the edit page (i.e., without the user manually select a control GUI element in browser application to enable/activate edit mode so that edit page is switch into view automatically).  Also, since non-editing GUI element (static title text with no highlight) displayed in the first figure in FIGS. 1-2 of Scott is replaced by editing GUI element (an edit box with highlighted title text) in the third figure in FIGS. 1-2 of Scott in response to the user clicks/selects the static title text displayed in non-editing state, the editing GUI element (an edit box with highlighted title text) in the third figure in FIGS. 1-2 of Scott must be rendered on top of the non-editing GUI element (static title text with no highlight) in the first figure in FIGS. 1-2 of Scott so that only the editing GUI element (an edit box with highlighted title text) is visible.  Therefore, the combination of Ries and Scott DOES teach or suggest "in response to identifying, at the client terminal, that the user selected the non-editable GUI element in the non-editable area of the webpage, rendering, by a software module that is independent from the webpage and the web browser, an editing GUI element for editing the value without manually navigating to the edit page, wherein the editing GUI element is rendered in a location of the non-editable GUI element, whereby rendering the editing GUI element over the non-editable GUI element " as recited in these claims.  The motivation for combining Ries with Scott would simplify the 
	In summary, Ries discloses in response to detecting the user selects a checkbox control 906 of FIG. 9 in a browser application/software executed at the editing client 140, rendering, by software components of edit mode 222/144 (e.g., hidden elements 228, hidden dialog frame 230, and transform script 240), which are delivered by edit brain 202/backend application logic and data 124/138 that is independent/different to web page 108/118 provided from web server 102/110 and the browser application/software executed in any clients 132/140), FIG. 10 is manually navigated from FIG. 9 by rendering editing GUI element/hidden elements 228, e.g., dotted lines 1006 and highlighting text 1008 displayed in FIG. 10, over the same location of the identified corresponding non-editing GUI elements displayed in 908 of FIG. 9.  Scott teaches in response to detecting that the user selected non-editing GUI element (static title text with no highlight) displayed in non-editing state (the first figure in FIGS. 1-2 of Scott) of the web page, rendering an editing GUI element (an edit box with highlighted title text) for editing the title text without manually navigating (i.e., without manually selecting a browser control to navigate) from non-editing state (the first figure in FIGS. 1-2 of Scott) to editing state (the third figure in FIGS. 1-2 of Scott), wherein the editing GUI element (an edit box with highlighted title text) is rendered over the same location of the non-editing GUI element (static title text with no highlight) displayed in non-editing state (the first figure in FIGS. 1-2 of Scott) of the web page.  Therefore, the in response to identifying, at the client terminal, that the user selected the non-editable GUI element in the non-editable area of the webpage, rendering, by a software module that is independent from the webpage and the web browser, an editing GUI element for editing the value without manually navigating to the edit page, wherein the editing GUI element is rendered in a location of the non-editable GUI element, whereby rendering the editing GUI element over the non-editable GUI element " as recited in these claims.

C.2.	With respect to Claim 18
Argument 1: Appellant argues that the combination of Ries and Scott fails to teach or suggest "automatically emulate a user interaction with the web browser according to the user input as received from the user through the editing GUI element, wherein the user interaction that is automatically emulated comprises navigating to the edit page and utilizing the user input to update the value of the attribute through the edit page, whereby enabling the user to update the data record without manually navigating to the edit page". [The brief, pages 53-54].
In response, examiner respectfully disagrees.  As described above in response to C.1., Ries discloses automatically emulate user interactions/inputs with browser application executed in editing client 140 by dynamically generate hidden dialog frame 230 by the edit brain 202 during the editing process (Ries, FIGS. 1-2 with ¶ [0061] and [0067]) and a hidden save frame 244 is provided in order to exchange data between edit mode 222 and the edit brain 202 without unloading edit mode 222 (Ries, FIG. 2 with ¶ [0069]).  Ries also discloses in 502 [Wingdings font/0xE0] 504/506/508 of FIG. 5 with ¶ [0080]-[0081]: "… parses user input, step 502. A first user action parsed for is a request for an inline edit. When the editing client selects an inline editable text block, an insertion point is placed in the text and the editing client is free to modify the text. … Edit mode also parses for controlled editing whereby business rules enforce the validity of data values entered by editing clients  … dialog boxes responsive to the specific edit command received from the editing client are generated and presented on the editing client's workstation as part of edit mode's GUI, step 506.  The editing client edits data through the dialog, which maintains data integrity and business rules … other triggers may be parsed by edit mode whereby miscellaneous functionality is executed, step 508 …" and in 616/618/620/622 of FIG. 6 with ¶ [0087]: "where inline edits are made to static text within a web page, the editing client types and formats freeform text into the area presented by edit mode, step 616 … When an editing client attempts to edit data associated with a dialog box comprising data editing controls, hidden elements are brought into view for the editing client to interact with and modify data values on the web page, step 618 … dynamically generate and present data control dialog boxes comprising editing controls to modify data values on the web page, step 620  … commands from the editing client for miscellaneous functionality are provided for and acted upon, step 622, for example, web page reloads, user profile editing, system administration, etc.".  Ries further discloses in 510 [Wingdings font/0xE0] 512 [Wingdings font/0xE0] 514 of FIG. 5 with ¶ [0082]: Where the editing client issues a save command to edit mode, step 510, edit mode composes an update message comprising the save data (the edits made to the web page) and the hooks associated with each of the edits performed … The update message is transmitted over the network from edit mode at the editing client to the edit to the save brain for further processing, step 512. The save brain receives the update message and updates the web page or data store used by the web server to provide the web page based on the hooks comprising the update message and the save data associated with each of the hooks, step 514 …" and in 624 [Wingdings font/0xE0] 626 [Wingdings font/0xE0] 628 of FIG. 6 with ¶ [0088]: " A given edit is made to a portion of the web page and confirmed by the editing client through the edit mode GUI, which triggers a save process, Step 624. On the client side, the save process compiles the edits made by the editing client, in combination with data comprising the hooks that encapsulate the edited data, into an update message that is transmitted to the save brain process on the visual edit host, step 626. The update message may also comprise additional client side data, such as the web page URL and other web page parameters … the message is inserted in to a hidden save frame and transmitted to the save brain process. The save brain executes the update by modifying the data store used by the web server to provide the web page in accordance with the edits provided by the editing client, which may include file System access, FTP transmission, database access, etc., Step 628 …".  That is, Ries disclose automatically emulate user interactions/inputs with web browser application executed in editing client 140 according to user inputs/editing commands as received from the user via the editing GUI element (the hidden elements 228, hidden dialog frame 230, and hidden save frame 244), wherein user interactions/inputs that are automatically emulated comprising navigating to the hidden elements 228, hidden dialog frame 230 dynamically generated, and hidden save frame 244, and utilizing user inputs/editing commands to update the value of the attributes (text, font, size, color) through the hidden save frame 244 to exchange data with edit brain 202 so that automatically emulate a user interaction with the web browser according to the user input as received from the user through the editing GUI element, wherein the user interaction that is automatically emulated comprises navigating to the edit page and utilizing the user input to update the value of the attribute through the edit page, whereby enabling the user to update the data record without manually navigating to the edit page" as recited in the claim.
	In summary, Ries disclose automatically emulate user interactions/inputs with web browser application executed in editing client 140 according to user inputs/editing commands as received from the user via the editing GUI element (the hidden elements 228, hidden dialog frame 230, and hidden save frame 244), wherein user interactions/inputs that are automatically emulated comprising navigating to the hidden elements 228, hidden dialog frame 230 dynamically generated, and hidden save frame 244, and utilizing user inputs/editing/saving commands to update the value of the attributes (text, font, size, color) through the hidden save frame 244 to exchange data with edit brain 202 so that enabling the user to update the data record without manually navigating to the hidden elements 228, hidden dialog frame 230 dynamically generated, automatically emulate a user interaction with the web browser according to the user input as received from the user through the editing GUI element, wherein the user interaction that is automatically emulated comprises navigating to the edit page and utilizing the user input to update the value of the attribute through the edit page, whereby enabling the user to update the data record without manually navigating to the edit page" as recited in the claim.

C.3.	With respect to Claim 4
Argument 1: Appellant argues that the combination of Ries and Scott fails to teach or suggest "wherein the editing GUI element is not defined by the webpage". [The brief, pages 54-55].
In response, examiner respectfully disagrees.  As described above in response to arguments in section C.1., Ries discloses rendering/presenting/displaying editing GUI elements (the hidden elements 228 and the hidden dialog frame 232) are generated/defined by edit brains 202/backend application logic and data 124/138 and are delivered to edit mode 222/editing logic and data 144 of the editing client 140, wherein the editing GUI elements (the hidden elements 228 and the hidden dialog frame 232) are not generated/defined by the webpage 108/118 of the web server 102/110  (Ries, FIGS. 1-2 with ¶ [0059]-[0061] and [0067]).  Therefore, Ries DOES disclose "wherein the editing GUI element is not defined by the webpage" as recited in the claim.


In summary, Ries discloses in FIGS. 1-2 with ¶ [0059]-[0061] and [0067] that rendering/presenting/displaying editing GUI elements (the hidden elements 228 and the hidden dialog frame 232) are generated/defined by edit brains 202/backend application logic and data 124/138 and are delivered to edit mode 222/editing logic and data 144 of the editing client 140, wherein the editing GUI elements (the hidden elements 228 and the hidden dialog frame 232) are not generated/defined by the webpage 108/118 of the web server 102/110.  Therefore, Ries DOES disclose "wherein the editing GUI element is not defined by the webpage" as recited in the claim.
















For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/HWEI-MIN LU/
Examiner, Art Unit 2175
04/06/2021

Conferees:
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.